Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 1 of 23 Page ID #:13




          Exhibit A
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 2 of 23 Page ID #:14

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/13/2021
                                                                                                    CT Log Number 538884421
TO:         Kevin Patterson
            American Airlines Group Inc.
            1 SKYVIEW DRIVE, MD 8B503
            FORT WORTH, TX 76155

RE:         Process Served in California

FOR:        American Airlines, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  MICHAEL JOHNSON, Pltf. vs. AMERICAN AIRLINES, INC., et al., Dfts.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 21STCV00689
NATURE OF ACTION:                                 Employee Litigation - Harassment
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:                         By Process Server on 01/13/2021 at 02:51
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 01/14/2021, Expected Purge Date:
                                                  01/19/2021

                                                  Image SOP

                                                  Email Notification, Kevin Patterson kevin.patterson@aa.com

                                                  Email Notification, Dede Hassell dede.hassell@aa.com

                                                  Email Notification, Mckenzie Brown mckenzie.brown@aa.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  818 West 7th Street
                                                  Los Angeles, CA 90017
                                                  866-665-5799
                                                  SouthTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / BW
         Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 3 of 23 Page ID #:15

                                                               0.Wolters Kluwer
                          PROCESS SERVER DELIVERY DETAILS




Date:                        Wed, Jan 13, 2021

Server Name:                 Dion Jones




Entity Served                AMERICAN AIRLINES, INC.

Agent Name                   CT CORPORATION SYSTEM

Case Number                  21stcy00689

J urisdiction                CA




                                                           1
                        Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 4 of 23 Page ID #:16
Electronically FILED by Supetrior Court of California, County of Los Angeles on 01/07/2011g6 iVa6grri R. Carer, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk


                                                                                                                                                                        SUM-100

                                                        SUMMONS                                                                                  FOR COURT USE ONLY
                                                                                                                                             (SOLO PAPA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
         NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
         AMERICAN AIRLINES, INC., AMERICAN AIRLINES GROUP INC.
         and DOES 1 through 50, inclusive
        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDANTE):

          MICHAEL JOHNSON
           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the court.
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
          (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           iAVISO! Lo han demanded°. Si no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su version. Lea la inforrnacion a
          continuacion.
              Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacian y papeles legates para presenter una respuesta por escrito en esta
          carte y hacer que se entregue una copia al demandante. Una carte o una Ilamada telefOnica no lo protegen. Su respuesta por escrito tiene que estar
          en form ato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulatio que usted pueda usar para su respuesta.
          Puede encontrar estos formulatios de la corte y mas informaciOn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
           biblioteca de leyes de su condado o en la carte que le quede mas cerca. Si no puede pager la cuota de presentaci6n, pida al secretario de la code que
           Fe de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perrier el caso por incumplimiento y la corte le podra
           guitar su sue/do, dinero y bienes sin mas advettencia.                                                 -
              Hay otros requisitos legates. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
           remisiOn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios Fegales gratuitos de un
          programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
          (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Caries de California,(www.sucorte.ca.gov) o poniendose en contacto con la code o el
          colegio de abogados locales. AVISO:Por ley, la carte tiene derecho a reclamar            cuotas y los costos exentos por imponer un gravamen sabre
          cualquier recuperacion de $10,000 6 Inas de valor recibida mediante un acuerdo o una concesion de arbitrate en un caso de derecho civil. Tiene que
          pagar el gravamen de la code antes de que la corte pueda desechar el caso.
          The name and address of the court is:                                                                             CASE NUMBER:(NOmero del Caso):
         (El nombre y direcciOn de la corte es):
          Los Angeles Superior Court                                                                                         21ST CV 00689
          Stanley Mosk Courthouse, 111 North Hill Street, Los Angeles, CA 90012
          The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la direccion y el mimero
          de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
          Daniel P. Stevens(SBN 164277), STEVENS & McMILLAN, 335 Centennial Way, Tustin, CA 92780 Tel: (714) 730-1000
          DATE:         01/07/2021      Sherri R. Carter Executive Officer/ Clerk of Court Clerk, by                                                                    , Deputy
                                                                                                        R. CIllon
         (Fecha)                                                                           (Secretario)                                                                 (Adjunto)
         (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010).)
                                                   NOTICE TO THE PERSON SERVED: You are served
                                                   1.   ET as an individual defendant.
                                                   2.           as the person sued under the fictitious name of (specify):

                                                   3.   ryi on behalf of(specify): AMERICAN AIRLINES,INC.,
                                                         under: I X I CCP 416.10 (corporation)                                 I—I CCP 416.60(minor)
                                                                I—I CCP 416.20 (defunct corporation)                                   CCP 416.70(conservatee)
                                                                 I—I CCP 416.40 (association or partnership)                           CCP 416.90 (authorized person)
                                                                 1---1 other (specify):
                                                   4.           by personal delivery on (date)
                                                                                                                                                                            Page 1 of 1
          Form Adopted for Mandatory Use                                                                                                          Code of Civil Procedure §§ 412.20, 465
                                                                                      SUMMONS
          Judicial Council of California                                                                                                                              www.courts.ca.gov
          SUM-100 [Rev. July 1,20091

                                                                                                                                                    4/••••••••
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 5 of 23 Page ID #:17




  I Heather McMillan (188939)
      heather@scmclaw.com
  2 Daniel P. Stevens (164277)
    ken@scmclaw.co.m
  3 STEVENS & McMILLAN
    335 Centennial Way
  4 Tustin, CA 92780
    Tel.: (714) 730-1000
, 5         (714) 730-1067

  6    ttomeys for Plaintiff
        ICHAEL JOHNSON
  7
  8              IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

  9                            FOR THE COUNTY OF LOS ANGELES
 10 MICHAEL JOHNSON,                  )                  Case No.:      21 STCV00689
                                      )
 11                        Plaintiff, )                  Assigned to:   Hon. Mark V. Mooney
                                      )                  Dept.:         68
 12   v.                              )
                                      )
 13   AMERICAN AIRLINES, INC.,        )                  STATEMENT OF DAMAGES
      AMERICAN AIRLINES GROUP INC. and)
 14   DOES I through 50, inclusive,   )
                                                         Action Filed: January-7, 2021 .
 15                        Defendants.         5                                              ----   ------
                                               )
 16   11----------------
 17

 18         1.     General damages in ex.cess of $5,000,000.

 19         2.     Economic damages in excess of $5,000,000.
 20         3.     Punitive damages in excess of $5,000,000.
 21
 22                                                      STEVENS & McMILLAN
 23

 24 Dated: January 8, 2021                         By:
                                                         D ~
 25                                                      Attorney for Plaintiff
                                                         MICHAEL JOHNSON
 26

 27
 28
                                                     1
                                         STATEMENT OF DAMAGES
  Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 6 of 23 Page ID #:18




                                SUPERIOR COURT OF CALIFORNIA
                                     COUNTY OF ORANGE
                                                                                                         f


                        ALTERNATIVE DISPUTE RESOLUTION(ADR)                                          _


                               INFORMATION PACKAGE
                                                                                                         :



 NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

 Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
 ADR Information Package along with the complaint and/or cross-complaint.

                                California Rules of Court — Rule 3.221
                        Information about Alternative Dispute Resolution(ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
 an ADR Information Package that includes, at a minimum, all of the following:

    (1) General information about the potential advantages and disadvantages of ADR
    and descriptions of the principal ADR processes.

    (2) Information about the ADR programs available in that court, including citations to
     any applicable local court rules and directions for contacting any court staff
     responsible for providing parties with assistance regarding ADR.                                    -17';


    (3) Information about the availability of local dispute resolution programs funded
     under the Dispute Resolutions Program Act (DRPA), in counties that are
     participating in the DRPA. This information may take the form of a list of the
     applicable programs or directions for contacting the county's DRPA coordinator.

    (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
     process.

(b) A court may make the ADR Information Package available on its website as long as
 paper copies are also made available in the clerk's office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
 along with the complaint. Cross-complainants must serve a copy of the ADR
 Information Package on any new parties to the action along with the cross-complaint.




 L1200 Rev. Dec. 2019                                                                   Page 1 of4
 Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 7 of 23 Page ID #:19




                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                                            ADR Information

Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
happier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.

ADR may not be suitable for every dispute.

Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.


L1200 Rev. Dec. 2019                                                                                 Page 2 of4
 Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 8 of 23 Page ID #:20
                                                                                                      -




                                                                                           ^
                                                                                                                  -
Less discovery. There generally is less opportunity to find out about the other side's case \Tv ith -ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR,the parties may have to put time and money into both ADR and a lawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlenient
                                                                                              •
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
each side and then decides the outcome.of the dispute. Arbitration is less formal than a trial, and the rule
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that•I The
parties are free to request a trial if they do not accept the arbitrator's decision.                    _


    Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
    want another person to decide the outcome of their dispute for them but would like to avoid-the
    formality, time, and expense of a trial. It may also be appropriate for complex matters where the
    parties want a decision-maker who has training or experience in the subject matter ofthe dispute:
                                                                                      —           .
                                                                                                                _
    Cases for Which Arbitration May Nc(t Be Appropriate. If parties wantto retain control overAkhow
    their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
    arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
    evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
    more favorable result at trial than in arbitration, there may be penalties.
                                                                                                          4-ht.

Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outFOrne
with the parties.

    Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
    parties have a relationship they want to preserve. So when family members, neighbors, or business
    partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
    emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
    them communicate with each other in an effective and nondestructive manner.

    Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
    parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
    parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
    the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


L1200 Rev. Dec. 2019                                                                                 Page 3 of4
  Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 9 of 23 Page ID #:21


                                                                                             -
often an expert in the subject matter of the dispute. Although the evaluator's opinion -is mil binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

     Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
     appropriate in cases in which there are technical issues that require special expertise to resolve or
     the only significant issue in the case is the amount of damages.

     Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
     appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.                                                                                            -

 ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there dre other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties !will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

 To locate a dispute resolution program or neutral in your community:
    •    Contact the California Department of Consumer Affairs, Consumer Information Center, oll free, at
         1-800-852-5210
    •    Contact the Orange County Bar Association at(949)440-6700
    •    Look in the telephone directories under"Arbitrators" or"Mediators"

 Low cost mediation services are provided under the Orange County Dispute Resolution Progrim Act
(DRPA). For information regarding DRPA,contact:
    •      OC Human Relations (714)480-6575, mediator@ochumanrelations.org
    •      Waymakers (949)250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

 The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
$300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
 panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
 information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
 programs is available on the Court's website at www.occourts.org.




 L1200 Rev. Dec. 2019                                                                                Page 4 of4



                                                                    ,,o4ow
        Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 10 of 23 Page ID #:22



ATTORNEY OR PARTY WITHOUT ATTORNEY:             STATE BAR NO.:                                    FOR COURT USE ONLY
NAME:
FIRM NAME:
STREET ADDRESS:                                                                                For your protection
CITY:                                           STATE:              ZIP CODE:                  and privacy, please
TELEPHONE NO.:                                  FAX NO.:
                                                                                               press the Clear This
E-MAIL ADDRESS:
ATTORNEY FOR (name):                                                                           Forni button afteryou
                                                                                               are.done printing this
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 JUSTICE CENTER:
                                                                                               form.
    Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
1:1 Civil Complex Center -751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
El Harbor — Newport Beach Facility —4601 Jamboree Rd., Newport Beach, CA 92660-2595
El North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
1:1 West— 8141 13'Street, Westminster, CA 92683-4593

PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:
                                                                                             CASE NUMBER:
ALTERNATIVE DISPUTE RESOLUTION(ADR)STIPULATION


Plaintiff(s)/Petitioner(s),



and defendant(s)/respondent(s),



agree to the following dispute resolution process:

[1]Mediation

El Arbitration (must specify code)
                     Under section 1141.11 ofthe Code of Civil Procedure
                     Under section 1280 of the Code of Civil Procedure

    Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

    have an Order on Court Fee Waiver(FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

    The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


Date:
                                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)



Date:
                                (SIGNATURE OF DEFENDANT OR ATTORNEY)                  (SIGNATURE OF DEFENDANT OR ATTORNEY)


                              ALTERNATIVE DISPUTE RESOLUTION(ADR)STIPULATION
Approved for Optional Use                                                                       California Rules of Court, rule 3.221
L1270(Rev. March 2019)
          Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 11 of 23 Page ID #:23
                                                                                                   Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                    FILED
 Stanley Mosk Courthouse                                                                        supeliat Ccuil of Cairtornia
                                                                                                   Ciatinty of Los Atvalas
 1 11 North Hill Street, Los Angeles, CA 90012
                                                                                                     01/07/2021
                   NOTICE OF CASE ASSIGNMENT                                              meth R Ustat,Eutdutim Otters MeiatCaw
                                                                                                            R. ahoti
                                                                                           ar                                        DEWY
                         UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   21STCV00689

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                    ASSIGNED JUDGE                       DEPT          ROOM
  j Mark V. Mooney                          68




                                                                                                                                                  _




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 01/08/2021                                                         By R. Clifton                                          , Deputy Clerk
                (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
                                                                                                                 - -
           Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 12 of 23 Page ID #:24                                                        _ -
                                                                                                                                        •    .-    t-;t1
                                                                                                                                               _
                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES                                                                  -


The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized,
                                                                                                                                        —
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation', Settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference.— The—  se -
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                       Case 2:21-cv-01319 Document 1-221STCV00689
                                                         Filed 02/12/21 Page 13 of 23 Page ID #:25
Electronically FILED by Superior Court of California, County of Los Angeles on 01/07/2021 06:24 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk


                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Mark Mooney




                             1 Heather McMillan (188939)
                               Daniel P. Stevens(164277)
                             2 STEVENS & McMILLAN
                               335 Centennial Way
                             3 Tustin, CA 92780
                               Tel.: (714)730-1000
                             4 Fax: (714)730-1067

                             5 Attorneys for Plaintiff
                               MICHAEL JOHNSON
                             6

                             7

                             8                      IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

                             9                                            FOR THE COUNTY OF LOS ANGELES

                           10 MICHAEL JOHNSON,                    )                                                Case No.: 21 S1— CV 00689
                                                                  )
                           11                         Plaintiff,  )
                                                                  )                                                COMPLAINT FOR DAMAGES
                           12     v.                              )
                                                                  )                                                1.         Harassment
                           13     AMERICAN AIRLINES, INC.,        )                                                2.         Discrimination
                                  AMERICAN AIRLINES GROUP INC. and)                                                3.         Retaliation
                           14     DOES 1 through 50, inclusive,   )                                                4.         Failure to Prevent
                                                                  )                                                           Discrimination
                           15                         Defendants. )                                               5.          Sick Leave Violation
                                                                  )                                               6.          Failure to Accommodate
                           16                                     )                                               7.          Wrongful Termination

                           17

                           18 Plaintiff alleges:

                           19                 1.         At all times mentioned in this complaint,Defendant AMERICAN AIRLINES,INC.

                           20 and AMERICAN AIRLINES GROUP INC. were each, respectively, a corporation, duly licensed,

                           21 and conducting business in the County of Los Angeles, State of California.

                           22                2.          At all times mentioned in this complaint, Plaintiff MICHAEL JOHNSON was a

                           23 resident of California.                    During the relevant time period, Plaintiff was employed by and then

                           24 terminated by Defendants.

                           25                3.          Plaintiff does not know the true names ofDefendants DOES 1 through 50,inclusive,

                           26 and therefore sue them by those fictitious names.

                           27                4.          Plaintiff is informed and believes, and on the basis of that information and belief

                           28 alleges, that at all times mentioned in this complaint, defendants were the agents and employees of

                                                                                                            1
                                                                                             Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 14 of 23 Page ID #:26



                                                                                   . -
  1 their co-defendants or otherwise responsible for the conduct complained ofherein, and in doing the

  2 things alleged in this complaint were acting within the course and scope of that agency and

  3 employment or were otherwise responsible for the damages complained of by the Plaintiff.

  4                                   FACTUAL ALLEGATIONS

  5         5.      Michael Johnson commenced employment with American Airlines Group, Inc. on

  6 March 8, 2016 and at the end of his employment he was a Customer Service Manager at LAX.

  7         6.      Mr. Johnson is a very dark skinned African American and other employees often

  8 made fun of his skin color, eg.jokes about not being able to see him in the dark etc. Even-his

  9 supervisor, Solomon York, engaged in the behavior. It became a running joke that happened

 10 almost every day, typically when people entered a dark room or a room where the lights were not

 1 1 on. People made these types of comments in front of management but the managers did nothing

 12 to stop the behavior.

 13         7.      Mr. Johnson made several complaints to his supervisor, the director, and other

 14 upper management.
                                                                                 -   .

 15         8.      Mr. Johnson had very high blood pressure and suffered from chest pain. He

 16 complained several times that the long hours and lack of breaks and meal periods was making his

 17 blood pressure worse. He advised the company that he had to go to the hospital several times

 18 because of this health issue.

 19         9.      Instead of accommodating him, the company put him on a PIP for attendance in

 20 March of 2019. He explained that his attendance issues were due to the long hours without

 21 breaks and that it was affecting his health. During the meeting he became ill and they took him

 22 upstairs to their clinic and his blood pressure was 170/100.

 23          10.    He continued to ask for accommodation, but they did not engage in any kind of

 24 dialogue with him concerning accommodations until around the beginning of October, 2019,

 25 when they sent him a form to fill out.

 26          1 1.   About one week later, on October 10, 2019, he was terminated for pretextual

 27 reasons.

 28          12.    The plaintiff filed administrative complaints with the Department of Fair Housing

                                                      2
                                             Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 15 of 23 Page ID #:27




  1 and Employment within the statutory time period and received Notices of Case Closure (Right-

  2 to-Sue Letters) for each defendant named herein.

  3                                     FIRST CAUSE OF ACTION

  4                              (Harassment - Gov't Code § 12940(j)(1))

  5                                (By Plaintiff Against All Defendants)

  6          13.     Plaintiff hereby incorporates paragraphs 1 through 12, inclusive, as though fully

  7 set forth at this point.

  8          14.     This action is brought pursuant to the California Fair Employment and Practices

  9 Act, section 12940(j)(1) ofthe Government Code, which prohibits harassment against a person

 10 on the basis ofthe person's race and/or color, and the corresponding regulations of the California

 1 1 Fair Employment and Housing Commission.

 12          15.     At all times mentioned in this complaint, Defendant employers regularly

 13 employed at least one employee bringing the Defendant employer within the provisions of

 14 section 12940 et seq. of the Government Code prohibiting employers or their agents from

 15 harassing employees.

 16          16.     During Plaintiff's employment as alleged herein, employees repeatedly engaged in

 17 unwelcome behavior toward plaintiff that was derogatory on the basis of the color of his skin.

 18          17.     All of this conduct constituted severe and pervasive harassment quo harassment.

 19          18.     Plaintiff alleges that the conduct as described in this complaint was unwelcome

 20 and offensive to plaintiff and would have been offensive to any reasonable person in plaintiff's

 21 position.

 22          19.     Plaintiff did not consent to such conduct.

 23          20.     As a direct and proximate result of the unlawful conduct as alleged in this

 24 Complaint, the Plaintiff has suffered extreme and severe anguish, humiliation, nervousness,

 25 anger, tension, anxiety and emotional distress.

 26          21.     As a further direct and proximate result of the unlawful conduct described herein,

 27 the Plaintiff has suffered and continues to suffer loss of income, loss of earning capacity, loss of

 28 '03 opportunity and other losses.

                                                      3
                                            Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 16 of 23 Page ID #:28




  1          22.     Because Plaintiff was harassed in violation of the law, plaintiff is entitled to

  2 recover attorneys' fees and costs in this action pursuant to California Government Code section

  3 12965(b).

  4          23.     Because the acts taken toward Plaintiff were carried out by Defendants acting in a

  5 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and

  6 damage plaintiff, Plaintiff requests the assessment of punitive damages against Defendants in an

  7 amount appropriate to punish and make an example of Defendants.

  8                                   SECOND CAUSE OF ACTION

  9                            (Discrimination-Gov't Code section 12940(a))

 10                                (By Plaintiff Against All Defendants)

 11          24.    Plaintiff hereby incorporates paragraphs 1 through 2-3, inclusive, as though fully

 12 set forth at this point.

 13          25.     This action is brought pursuant to the California Fair Employment and Housing

 14 Act, section 12940(a) of the Government Code, which prohibits an:employer from discharging,

 15 expelling or otherwise discriminating against any person because ofthe person's race and or

 16 disability.

 17          26.     At all times mentioned in this complaint, Defendants regularly employed at least

 18 five employees bringing the Defendant employer within the provisions of section 12940 et seq.

 19 of the Government Code.

 20          27.     During Plaintiff's employment, as alleged herein, Defendant made ridiculed,

 21 reprimanded and terminated plaintiff because of his skin color and his disability.

 22          28.     As a direct and proximate result of Defendants' unlawful conduct as alleged in this

 23 complaint, Plaintiff has suffered extreme and severe anguish, humiliation, anger, tension,

 24 anxiety, depression, lowered self-esteem, and emotional distress.

 25          29.     As a further direct and proximate result ofthe unlawful conduct, the Plaintiff has

 26 suffered and continues to suffer loss of income, loss of earning capacity, loss ofjob opportunity

 27 and other losses.

 28          30.     Because Plaintiff was discriminated against in violation of the law, plaintiff is

                                                       4
                                             Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 17 of 23 Page ID #:29



                                                                     _
  1 entitled to recover attorneys' fees and costs in this action pursuant to California Government

  2 Code section 12965(b).

  3          31.     Because the acts taken toward Plaintiff were carried out by Defendants acting in a

  4 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and

  5 damage plaintiff, Plaintiff requests the assessment of punitive damages against Defendants in an

  6 amount appropriate to punish and make an example of Defendants.

  7                                    THIRD CAUSE OF ACTION

  8                                             (Retaliation)

  9                                (By Plaintiff Against All Defendants)

 10          32.     Plaintiff hereby incorporates paragraphs 1 through 31, inclusive, as though fully

 1 1 set forth at this point.

 12          33.     This action is brought pursuant to the California Fair Employment and Practices

 13 Act, section 12940(h) of the Goveinment Code, which prohibits an employer from discharging,

 14 expelling or otherwise discriminating against any person because the person has opposed any

 15 practice forbidden under Government Code section 12946 et seq. and/or the corresponding

 16 regulations of the California Fair Employment and Housing Commission.

 17          34.     At all times mentioned in this complaint, Defendants regularly employed at least

 18 five employees bringing the defendant employer within the piovisions of section 12940 et seq. of

 19 the Government Code prohibiting employers or their agents from retaliating against an employee

 20 who opposes practices forbidden under the Fair Employment and Housing Act.

 21          35.     As more fully set forth herein, plaintiff was subjected to x while employed by the

 22 defendants.

 23          36.     In retaliation for complaining about the illegal conduct, plaintiff was unfairly

 24 reprimanded, subjected to undesirable work conditions and terminated.

 25          37.     As a direct and proximate result of Defendants' unlawful conduct as alleged in this

 26 complaint, plaintiff has suffered extreme and severe anguish, humiliation, nervousness, anger,

 27 tension, anxiety, and emotional distress.

 28          38.     As a further direct and proximate result of the unlawful conduct, plaintiff has

                                                       5
                                            Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 18 of 23 Page ID #:30




  1 suffered and continues to suffer loss of income, loss of earning capacity, loss ofjob opportunity

  2 and other losses.

  3          39.     Because plaintiff was retaliated against in violation of the Fair Employment and

  4 Housing Act, plaintiff is entitled to recover attorney's fees and costs in this action pursuant to

  5 California Government Code section 12965(b).

  6          40.     Because the acts taken toward plaintiff were carried out by Defendants acting in a

  7 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and

  8 damage plaintiff, plaintiff requests the assessment of punitive damages against Defendants in an

  9 amount appropriate to punish and make an example of Defendants.

 10                                  FOURTH CAUSE OF ACTION

 11                     (Failure to Prevent Discrimination - Gov't Code § 12940(k))

 12                                (By Plaintiff Against All Defendants)

 13          41.     Plaintiff hereby incorporates paragraphs 1 through 40,inclusive, as though fully

 14 set forth at this point.

 15          42.     This action is brought pursuant to the California Fair Employment and Practices

 16 Act, section 12940(k) of the Government Code, which prohibits an employer from failing to take

 17 all reasonable steps necessary to prevent discrimination, harassment and retaliation and the

 18 corresponding regulations ofthe California Fair Employment and Housing Commission.

 19          43.     At all times mentioned in this complaint, Defendants regularly employed at least

 20 five employees bringing Defendant employer within the provisions of section 12900 et seq. of

 21 the Government Code prohibiting employers or their agents from failing to take all reasonable

 22 steps necessary to prevent discrimination, harassment and retaliation.

 23          44.     Defendants failed to take all reasonable steps necessary to prevent discrimination

 24 and harassment in that the employer failed to comply with Department of Fair Employment and

 25 Housing laws and regulations, failed to offer discrimination and harassment training, failed to

 26 maintain an effective complaint procedure, failed to adequately educate managers about

 27 discrimination and harassment and failed to educate managers regarding proper responses to

 28 complaints. Defendants also failed to take all reasonable steps to prevent harassment and

                                                      6
                                            Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 19 of 23 Page ID #:31




  1 discrimination by not taking adequate remedial action after becoming aware of ongoing

  2 discrimination and harassment.

  3          45.     As a direct and proximate result of Defendants' unlawful conduct as alleged in

  4 this complaint, Plaintiff has suffered extreme and severe anguish, humiliation, anger, tension,

  5 anxiety, depression, lowered self-esteem, sleeplessness and emotional distress.

  6          46.     As a further direct and proximate result of the unlawful conduct, Plaintiff has

  7 suffered and continues to suffer loss of income, loss of earning capacity, loss ofjob opportunity

  8 and other losses.

  9          47.     Because the Defendants failed to prevent discrimination and harassment in

 10 violation of the Fair Employment and Housing Act, Plaintiff is entitled to recover attorneys' fees

 1 1 and costs in this action pursuant to California Government Code section 12965(b).

 12          48.     Because the acts taken toward Plaintiff were carried out by Defendants acting in a

 13 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and

 14 damage plaintiff, Plaintiff requests the assessment of punitive damages against Defendants in an
                                                   _
 15 amount appropriate to punish and make an example of Defendants.

 16                                    FIFTH CAUSE OF ACTION

 17                                        (Sick Leave Violation)
 18                                 (By Plaintiff against All Defendants)

 19          49.     Plaintiff hereby incorporates paragraphs 1 through 48, inclusive, as though fully

 20 set forth at this point.

 21          50.     This action is brought pursuant to Labor Code Sections 233(c)(d) and 246.5 which

 22 prohibits employers from retaliating against employees for taking available sick time for

 23 diagnosis, care, or treatment for an existing health care condition, or preventative care, for

 24 themselves or their family member.

 25          51.     Pursuant to the above cited code sections, plaintiff is entitled to reinstatement and

 26 actual damages, equitable relief, and an award of attorney's fees.

 27 II

 28 II

                                                       7
                                             Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 20 of 23 Page ID #:32




  1                                     SIXTH CAUSE OF ACTION

  2                                      (Failure to Accommodate -

  3                              Gov't Code §12926.1, 12940(a)(m) and (n))

  4                                 (By Plaintiff against All Defendants)

  5          52.     Plaintiff hereby incorporates paragraphs 1 through 51, inclusive, as though fully

  6 set forth at this point.

  7          53.     This action is brought pursuant to the California Fair Employment and Practices

  8 Act, section 12940 and 12926.1 ofthe Government Code and/or the corresponding regulations of

  9 the California Fair Employment and Housing Commission, which makes it an unlawful

 10 employment practice for an employer to discriminate against a person with a disability, fail to

 11 make reasonable accommodation to a person with a disability, or fail to engage in a timely, good

 12 faith, interactive process with an employee to determine effective reasonable accommodations.

 13          54.     As is more fully set forth herein, plaintiff had a physical disability.

 14          55.     Plaintiff was able to Perform the job with reasonable accommodation.

 15          56.     The company failed to comply with the above sited code sections and regulations

 16 when it refused to accommodate him, when it failed to engage in a timely, good faith, interactive

 17 process to determine a reasonable accommodation, when it retaliated against him by giving him a

 18 HP, and when it retaliated against him by terminating him.

 19          57.     As a direct and proximate result of defendant's unlawful conduct as alleged in this

 20 complaint, plaintiff has suffered extreme and severe anguish, humiliation, nervousness, anger,

 21 tension, anxiety and emotional distress.

 22          58.     As a further direct and proximate result ofthe unlawful conduct, plaintiff has

 23 suffered and continues to suffer loss ofincome, loss of earning capacity, loss ofjob opportunity

 24 and other losses.

 25          59.    Because plaintiff was discriminated against in violation of the Fair Employment

 26 and Housing Act, plaintiff is entitled to recover attorney's fees and costs in this action pursuant

 27 to California Government Code section 12965(b).

 28         60.     Because the acts taken toward plaintiff were carried out by defendants acting in a

                                                       8
                                             Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 21 of 23 Page ID #:33


                                -
   1 deliberate, cold, callous, Malicious, oppressive, and intentional manner in order to injure and

   2 damage him, plaintiff requests the assessment of punitive damages against defendants in an

   3 amount appropriate to punish and make an example of defendants.

  4                                  SEVENTH CAUSE OF ACTION

   5                                      (Wrongful Termination)

  6                                 (By Plaintiff Against All Defendants)

   7         61.     Plaintiff hereby incorporates by reference paragraphs 1 through 60, inclusive,

  8 as though fully set forth at this point:

  9          62.     Plaintiff alleges that the discharge was wrongful because it was in violation of the

  10 public policy of the State of California as set forth in California Government Code section 12940

  1 1 et seq., the administrative regulations of the Fair Employment and Housing Act and Article 1,

  12 section 8 of the Constitution of the State o-f California, and Labor Code Section 233 et seq., as set

  13 forth more fully herein.
                               •-
 14          63.     As a direct and proximate result of Defendants' unlawful conduct as alleged in

 15 this complaint, Plaintiff has suffered extreme and severe anguish, humiliation, anger, tension,

 16 anxiety, depression, lowered self-esteem, sleeplessness and emotional distress.

 17          64.     As a further direct and proximate result of the unlawful conduct, Plaintiff has

 18 suffered and continues to suffer loss ofincome, loss of earning capacity, loss ofjob opportunity

 19 and other losses.

 20          65.     Because the acts taken toward Plaintiff were carried out by Defendants acting in a

 21 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and

 22 damage plaintiff, Plaintiff requests the assessment of punitive damages against Defendants in an

 23 amount appropriate to punish and make an example of Defendants.

 24 ///

 25 ///

 26 ///

 27 ///

 28 ///

                                                       9
                                            Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 22 of 23 Page ID #:34



            _           _
  1        WHEREFORE,Plaintiff demands judgment against Defendants as follows:

  2 As to the First, Second, Third, Fourth and Sixth Causes of Action:

  3        1.     For general and compensatory damages;

 _4        2.     For special damages according to proof;

  5        3.     For punitive_damages;

  6        4.     For prejudgment interest on all amounts claimed that are readily ascertainable;

  7        5.     For costs and attorneys' fees pursuant to Government Code section 12965(b); and

  8        6.•    For such other and further relief that the court considers proper.

  9 As to the Fifth Cause of Action:

 10        1.     For reinstatement;

 11        2.     For actual damages;

 12.       3.:    For equitable relief;

 13        4.     For an award of reasonable attorney's fees;

 14        4.     For prejudgment interest on all amounts claimed that are readily ascertainable;

 15        5.     For slich-other and further relief that the court considers proper.

 16 ///

 17 ///

 18 ///

 19 ///

 20 ///

 21 ///

 22 ///

 23 ///

 24 ///

 25 ///

 26 ///

 27 ///

 28 ///

                                                    10
                                          Complaint for Damages
Case 2:21-cv-01319 Document 1-2 Filed 02/12/21 Page 23 of 23 Page ID #:35

                 -

  1 As to the Seventh -Cause of Action:

  2         1.       For general and compensatory damages;

  3         2.       For special damages according to proof;

  4         3.       For punitive damages;

            4.       For prejudgment interest on all amounts claimed that are readily ascertainable;

  6         5.       „For costs; and
  7        6.        For such other and further relief that the court.considers proper.

  8

  9                                                        STEVENS & McMILLAN
 10                                                                      •     4f.

                                                               r
 1 1 Dated: January-5, 2021                         By:
                                                           DANIEL P. STEVENS
 12                                                        Attorney for Plaintiff.
                                                           MICHAEL JOHNSON,
 13

 14

 15

 16

 17

 18

 19

20

 21

22

 23

24

25

26

27

28                                                    11

                                             Complaint for Damages
